UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2026



JOAN WHITLEY,

                                              Plaintiff - Appellant,
          versus


HOUSING AUTHORITY OF THE CITY OF CHARLESTON,
SOUTH   CAROLINA;   DON  CAMERON,   Executive
Director; GARY W. PLUM, individually and in
his official capacity; CALIX JONES, Section 8
Specialist, individually and in her official
capacity; STEPHEN WRIGHT, Lieutenant, Public
Housing Unit Supervisor, individually and in
his official capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-3052-2-18-AJ)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Whitley, Appellant Pro Se.    Eugene Patrick Corrigan, III,
GRIMBALL & CABANISS, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joan Whitley appeals the district court’s order dismissing her

42 U.S.C. § 1983 (2000) complaint. The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Whitley that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Whitley

failed to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation, provided the parties have

been warned that failure to object will waive appellate review.

See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140 (1985).         Whitley has waived

appellate review by failing to file objections after receiving

proper notice.

     Accordingly, we affirm the judgment of the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                2